DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.
Claims 8, 9, and 16 have been amended.

Election/Restrictions
Applicant's election with traverse of Group I claims 1-15  in the reply filed on 10/31/2022 is acknowledged.  The traversal is on the ground(s) that Independent claim 16 has been amended to be dependent from independent claim 7, thus, the present claims do not include any independent or distinct groups.  This is not found persuasive because the product may still be made with a materially different process which includes providing an additional layer with a first metal precursor and oxygen and then introducing nitrogen to a substrate that already contains an oxide layer rather than to a substrate substantially devoid of an oxide layer.  
The requirement is still deemed proper and is therefore made FINAL.  
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al “Microstructure and Wear Resistance of N-Doped TiO2 Coatings Grown on Stainless Steel by Plasma Surface Alloying Technology”.
Regarding claim 1, the limitation in the preamble “for a titanium containing substrate” is considered intended use and is given little patentable weight. If the surface treatment may be applied to a titanium containing substrate it is considered to meet the limitation. As such, Wang discloses a substrate with a N-doped TiO2 coating wherein residual N atoms partially occupy O atom sites in the TiO2 lattice of the coating (disordered metal oxide lattice). (Abstract).
Regarding claims 2 and 3, Wang teaches all of the limitations of claim 1 and Wang further shows in Fig 7 that the coating includes a TiN concentration within the range of from about 1 wt. % and 40 wt. % as well as within the range of from about 6 wt. % to about 25 wt. %. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al “Microstructure and Wear Resistance of N-Doped TiO2 Coatings Grown on Stainless Steel by Plasma Surface Alloying Technology in view of Sun et al (US 20150351913 A1).
Regarding claims 7 and 15, Wang discloses a stainless steel substrate with a N-doped TiO2 coating wherein residual N atoms partially occupy O atom sites in the TiO2 lattice of the coating (disordered metal oxide lattice). (Abstract).
Wang teaches the substrate may be stainless steel but does not teach the component comprises a titanium-containing substrate.  
However, Wang teaches the coating is used for substrates in various sectors of industry that are used in a variety of engineering environments and specifically for medical devices and body implants (prostheses) (p73 col 1).  Additionally, Sun teaches materials such as titanium , titanium alloys and stainless steel are functionally equivalent materials used for knee and hip implants (knee or hip replacement parts) (Abstract) and [0102].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute titanium or a titanium alloy for the stainless steel of Wang with an expectation of success in providing a suitable substrate for an implant as taught by Wang since Sun recognizes the equivalency of stainless steel and titanium or titanium alloy in the field of medical implant (substrate) materials. 
Regarding claims 8 and 9, Wang in view of Sun teaches all of the limitations of claim 7 and Sun teaches the implant material may be titanium (100% Ti, which meets the limitations of at least 40 wt. % and at least 70 wt. % titanium).
Regarding claims 10 and 11, Wang in view of Sun teaches all of the limitations of claim 7 and Wang further shows in Fig 7 that the coating includes a TiN concentration from about 1 w. t% and 40 wt. % as well as from about 6 wt. % to about 25 wt. %. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al “Microstructure and Wear Resistance of N-Doped TiO2 Coatings Grown on Stainless Steel by Plasma Surface Alloying Technology in view of Engqvist et al (WO2009/104168 A2).
Regarding claim 6, Wang teaches all of the limitations of claim 1.
Wang does not teach a grain size for the coating.
However, Wang teaches the coating may be for is used for substrates in various sectors of industry that are used in a variety of engineering environments and specifically for medical devices and body implants (prostheses) (p73 col 1).  As such Engqvist teaches coatings of TiO2 wherein the grain sizes are 15-35 nm [0054] on implants [0048] to provide a large surface area of photocatalytically active material to increase the efficiency of photocatalysis for an antipathogenic biomedical effect [0023] and [0009].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use grain sizes as taught by Engqvist which are a mean average grain size of less than 100nm as the grain size of Wang to provide a coating with a large surface area of photocatalytically active material to increase the efficiency of photocatalysis to provide an antipathogenic biomedical implant.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al “Microstructure and Wear Resistance of N-Doped TiO2 Coatings Grown on Stainless Steel by Plasma Surface Alloying Technology in view of Sun et al (US 20150351913 A1) further in view of Engqvist et al (WO2009/104168 A2).
Regarding claim 14, Wang in view of Sun teaches all of the limitations of claim 7.
Wang in view of Sun does not teach a grain size for the coating.
However, Wang teaches the coating may be for is used for substrates in various sectors of industry that are used in a variety of engineering environments and specifically for medical devices and body implants (prostheses) (p73 col 1).  As such Engqvist teaches coatings of TiO2 wherein the grain sizes are 15-35 nm [0054] on implants [0048] to provide a large surface area of photocatalytically active material to increase the efficiency of photocatalysis for an antipathogenic biomedical effect [0023] and [0009].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use grain sizes as taught by Engqvist which are a mean average grain size of less than 100nm as the grain size of Wang to provide a coating with a large surface area of photocatalytically active material to increase the efficiency of photocatalysis to provide an antipathogenic biomedical implant.
Allowable Subject Matter
Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach the hardness limitations within the claimed ranges.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bakar et al “Nitrogen-doped titanium dioxide: An overview of material design and dimensionality effect over modern applications” discloses a  N-doped TiO2 structure provided by various methods for instance by the implantation of N impurity into TiO2 crystal lattice believed to substitute for the lattice oxygen sites and modify the electronic structure due to the introduction of localized states at the top of the valence band  resulting in the reduction of bandgap ( p 3) to form self-cleaning coatings (p 11 section 5 left column). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                             
/MARY I OMORI/Primary Examiner, Art Unit 1784